
	

113 HRES 553 IH: Recognizing Linemen, the profession of Linemen, and the contributions of these brave men and women to protect public safety, and expressing support of designation of April 18, 2014, as National Lineman Appreciation Day.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 553
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Gingrey of Georgia submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing Linemen, the profession of Linemen, and the contributions of these brave men and women
			 to protect public safety, and expressing support of designation of April
			 18, 2014, as National Lineman Appreciation Day.
	
	
		Whereas the profession of Lineman is steeped in personal, family, and professional tradition;
		Whereas Linemen are often first responders during storms and other catastrophic events where these
			 brave men and women work to make the scene safe for the other public
			 safety heroes;
		Whereas Linemen work with thousands of volts of electricity high atop power lines 24 hours a day,
			 365 days a year, to keep electricity flowing;
		Whereas Linemen must often work under dangerous conditions far from their families to construct and
			 maintain the Nation’s energy infrastructure;
		Whereas Linemen put their lives on the line every day with little recognition or appreciation from
			 the community regarding the danger of their work; and
		Whereas April 18, 2014, would be an appropriate date to designate as National Lineman’s
			 Appreciation Day: Now therefore, be it
	
		That the House of Representatives—
			(1)recognizes the efforts of Linemen in keeping the power on and protecting public safety; and
			(2)supports the designation of National Lineman Appreciation Day.
			
